DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0181227) in view of Parsons (US 6,398,026) and Montello US 2013/0319904).

    PNG
    media_image1.png
    219
    448
    media_image1.png
    Greyscale

Claim 1
Tolkowsky discloses a protective packaging (1) for an object comprising a support base (defined by combination of box halves 2 in combination with presentation plate 9) on which the object sits for supporting a bottom portion of the object, wherein the support base comprises two hollow holding elements (2) connected to each other by a hinge (defined by edges 6 of each holding element in combination with 7) extending in the longitudinal direction, wherein the two holding elements are movable between an open state and a closed state, wherein in the open state the object is between and supported by the two holding elements, wherein at least one of the two hollow holding elements has an imprint (defined by walls forming each of the box halves) configured to enclose at least a portion of the object by interlocking the two holding elements in the closed state (see [0018] and figures 2-5).  Tolkowsky does not disclose a sheath as required.  Tolkowsky does not disclose the imprint including a shape which conforms to a shape of the portion of the object being enclosed to contact and securely hold the object in place when the holding elements are in a closed state.  However, Parsons discloses a protective packaging (10) comprising a sheath (16) extending in a longitudinal direction for enclosing a box/support base (defined by combination of 12 and 14) used for supporting an object/product and the box/support base configured to slide in the sheath in the longitudinal direction (see figures 1 and 2).  Parsons further discloses the uses of the sheath is to provide further protection to the product (see column 3 lines 27-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky including a sheath as taught by Parsons for further protection of the support base and the product inside the support base.  Regarding the limitation of the shape of the imprint, Montello discloses a protective packaging (12) for a bottle comprising a support base (36) comprising two hollow holding elements (34 and 38) movable between open and closed positions, wherein the two holding elements includes an imprint (defined by surfaces 42 and 44 for holding element 34; and surfaces 54 and 56 for holding element 38) with a shape which conforms to a shape of the portion of the object being enclosed to contact and securely hold the object in place when the holding elements are in a closed state (see figures 3, 4 and [0026]-[0029]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky having the imprint matching with the shape of the enclosed article in the package to prevent unnecessary movement and keeping in place the article placed within the packaging.      
Claim 2
Tolkowsky further discloses the hinge is a flexible hinge.  Tolkowsky discloses structure 7 from the protective packaging is made from foil material (see [0019]).  
Claim 3
Tolkowsky further discloses the two hollow holding elements are made integrally (see figures 2 and 3).
Claim 4
Tolkowsky further discloses the hinge comprises two hinges (defined edges 6 of each holding element which are connected to each other by foil structure 7) (see [0019]), the axes of rotation of which are parallel (see figure 4).
Claim 5
Tolkowsky further discloses the two hollow holding elements are respectively shells (see figure 4).
Claim 6
Tolkowsky further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls (see figure above and figure 4).
Claim 7
Tolkowsky further discloses each bottom partition is integral with the hinge (see figure 4).
Claim 8
Tolkowsky further discloses the two hinges are connected to each other by a connecting band (7), the connecting band being made integrally with the two hollow holding elements (see figures 2-4).
Claim 10
Tolkowsky further discloses each side wall extends perpendicular to the bottom partition (see figure above).
Claim 12
Tolkowsky further discloses each imprint is defined by a portion of the corresponding side wall and a portion of the corresponding bottom partition (see figure 4).
Claim 13
Tolkowsky further discloses each side wall is delimited on either side by the corresponding bottom partition and an upper partition (see figure above).
Claim 14
Tolkowsky further discloses each upper partition has a width comprised between 5% and 60%, about 50 percent, of the width of the corresponding hollow holding element (see figure above).

Claim 15
Tolkowsky further discloses each upper partition is integral with the corresponding side wall and/or the corresponding front walls (see figure above and figure 4).
Claim 17
Tolkowsky further discloses the packaging is parallelepiped in shape (see figure 1).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0181227), Parsons (US 6,398,026) and Montello US 2013/0319904) as applied to claim 6 above, and further in view of Schuander (4,101,023).
Tolkowski further discloses the inside surface (29) of the protective package is formed from leather/corrugated material (see [0042]).  From the argument leather is not a corrugated material, Schuander discloses a protecting device comprising cloth/corrugated material (31 and 60) disposed in sidewalls of the device (see column 3 lines 26-27 and column 4 lines 19-22). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or replace the leather for cloth/corrugated material in the sidewalls as taught by Schuander it is recognize that leather and fabric are equivalent type of materials used in the interior of jewelry boxes and/or to prevent scratches to the object stored within the protective device.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0181227), Parsons (US 6,398,026) and Montello US 2013/0319904) as applied to claim 1 above, and further in view of Tanus (US 2017/0334598).
Tolkowsky does not specifically disclose the material used for the construction of the support base.  However, Tanus discloses molded cellulose is a well-support base known materials for the construction of trays for supporting objects (see [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky being formed from molded cellulose as taught by Tanus since the uses of molded cellulose for the construction of packages for the protection of objects are well-known in the art. 
Claims 18, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0181227), Parsons (US 6,398,026) and Montello US 2013/0319904) as applied to claim 1 above, and further in view of Fiala (US 2008/0267592). 
Claims 18 and 19
Parsons further discloses the sheath has an aperture (defined by aperture which the packaging is inserted into the sheath), said aperture being adapted to coincide with a part of the object, when the packaging is closed.  After Tolkowsky is modified by Parsons and Montello, the aperture will coincide with a part of the ring package to be inserted.  Tolkowsky, Parsons and Montello does not discloses the protective packaging is a watch or wristwatch case.  However, Fiala discloses rings and watches are equivalent types of jewelry to be display and protected within a box (see [0020]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky enclosing any type of jewelry, i.e. a watch, since it is recognize that watches and rings are equivalent type of jewelry to be protected and enclosed within a box.    


Claim 21
Parsons further discloses the support base including means (11) to maintain the object/jewelry in a desired position (see [0021]).  Parsons does not disclose means for adjusting the height of the object.  However, Fiala discloses a jewelry box comprising a retention feature (118) for holding a ring in a desired position (see [0020]), wherein the retention feature comprises a slotted receptacle in which the height ring could be adjusted by inserting deeper the ring into the slot (see figures 1, 3 and 7).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky replacing the means to maintain the jewelry in a desired position for the retention feature disclosed by Fiala since it is recognize that both features are equivalent in the art for maintaining the position of object/jewelry as desired and/or would perform the function of retaining the object/jewelry in position equally well.
Claim 24
Parsons further discloses the support base including means (11) to maintain the object/jewelry in a desired position (see [0021]).  Parsons does not disclose the support base comprises adaptive means allowing to receive watches whose cases respectively have different diameters.  However, Fiala discloses rings and watches are equivalent types of jewelry to be display and protected within a box.  Fiala further discloses the jewelry box comprising a retention feature/adaptive means (118) configured to hold a ring, watch, and/or many types, sizes and shapes of jewelry (see [0020]), which would allow to receive watches of different diameter cases.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tolkowsky replacing the means to maintain the jewelry in a desired position for the retention feature disclosed by Fiala since it is recognize that both features are equivalent in the art for maintaining the position of object/jewelry as desired and/or would perform the function of retaining the object/jewelry in position equally well.  After Tolkowsky, Parsons and Montello are modified by Fiala, protective case will include the adaptive means allowing the protective case to receive watches whose cases have different diameters.
Claims 27-32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tolkowsky (US 2010/0181227), Parsons (US 6,398,026) and Montello US 2013/0319904) as applied to claim 1 above, and further in view of Adair (US 2011/0132797).
Claim 27
Tolkowsky further discloses locking means comprising magnets (24) arranged with the holding element which snaps on the other of the holding element (see figure 3 and [0029]). Tolkowsky does not specifically disclose an aperture in the other of the holding element. However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking means of Tolkowsky for the locking means of Adair since both types of locking means are equivalent locking features in the art for locking a box.  

Claim 28
Tolkowsky further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the, as well as longitudinally on either side by the two front walls, in that each side wall is delimited on either side by the corresponding bottom partition and an upper partition, in that it comprises locking means, said means including magnets (24) arranged on the upper partition of one of the hollow holding elements which snaps on the upper partition of the other holding element (see figure 3 and [0029]).  Tolkowsky does not specifically disclose a complementary aperture in the other of the holding element. However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking means of Tolkowsky for the locking means of Adair since both types of locking means are equivalent locking features in the art for locking a box.  
Claim 29
Adair discloses the hook is made integral with the packaging (see figure 3).  After Tolkowsky, Parsons and Montello are modified by Adair, the hook will be integral with the corresponding upper partition.
Claims 30 and 31
Tolkowsky further discloses magnets (24) arranged with the holding element which snaps on the other of the holding element (see figure 3 and [0029]).  Tolkowsky does not disclose the support base comprising shear deformation limiting means, including tabs and complementary grooves. However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3). Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs are adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking means of Tolkowsky for the locking means of Adair since both types of locking means are equivalent locking features in the art for locking a box.  
Claim 32
Tolkowsky further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the hinge, as well as longitudinally on either side by the two front walls (see figure above).  Tolkowsky further discloses magnet (24) arranged with the holding element which snaps on other magnet (24) on the other holding element (see figure 3 and [0029]).  Schettle does not disclose the support base comprising shear deformation limiting means, including tabs and complementary grooves. However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including tabs in the front walls facing each other and offset in a direction parallel to the hinge.  Adair further discloses, in combination with buttons (110) received into apertures (126), tabs (107) engaging with complementary grooves (120) (see figures 1, 2A, 2D, 3 and [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking means of Tolkowsky for the locking means of Adair since both types of locking means are equivalent locking features in the art for locking a box.  After Tolkowsky, Parsons and Montello are modified by Adair, the tabs would be located on the front walls facing each other and offset in a direction parallel to the hinge. 
Claim 34
Tolkowsky further discloses each hollow holding element comprises a bottom partition, a side wall and two front walls, said partition being delimited laterally by the or each hinge, as well as longitudinally on either side by the two front walls (see figure above).  Tolkowsky further discloses magnet (24) arranged with the holding element which snaps on other magnet (24) on the other holding element (see figure 3 and [0029]).  Schettle does not disclose a shear deformation limiting means comprising tabs and complementary grooves. However, Adair discloses a packaging (100) comprising holding elements (101 and 102) including locking means comprising a tab/button (110), in one of the holding element, engaging into an aperture (126), from the other holding element (see [0037], figures 1 and 3).  Adair further discloses, in combination with buttons (110) received into apertures (126), a shear deformation limiting means, including tabs (107) and complementary grooves (120), wherein the tabs have rounded end adapted to engage in the complementary grooves (see figures 1, 2A, 2D, 3 and [0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the locking means of Tolkowsky for the locking means of Adair since both types of locking means are equivalent locking features in the art for locking a box.  After Tolkowsky, Parsons and Montello are modified by Adair, the tabs would be located on the front walls facing each other and offset in a direction parallel to the hinge. 
Allowable Subject Matter
Claims 9, 20, 22, 23, 25, 26 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1-34 have been considered but are moot in view of a new ground of rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736